           Case 1:19-cv-07530-LGS Document 43 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JANICE ALLEY,                                                :
                                              Plaintiff,      :
                                                              :    19 Civ. 7530 (LGS)
                            -against-                         :
                                                              :          ORDER
 LONG ISLAND RAILROAD COMPANY,                                :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a telephonic conference was held on July 16, 2020, to discuss new trial

dates. It is hereby

        ORDERED that this action will be placed in fourth place on the Court’s November 2020

trial-ready calendar; the jury trial will begin on November 12, 2020 at 9:45 a.m or the Court’s

first available date thereafter. It is further

        ORDERED that the parties shall be ready to proceed on 24 hours’ notice on or after

November 12, 2020. The parties are encouraged to contact Courtroom Deputy James Street at

(212) 805-4553 closer to the trial date if they wish to know where they stand on this list. The

final pretrial conference will be scheduled closer to the trial date. It is further

        ORDERED that, as discussed at the July 16, 2020, telephonic conference, the parties

shall meet and confer and file a letter by July 23, 2020, regarding non-jury trial options and the

associated logistics.

Dated: July 16, 2020
       New York, New York
